Field, J.
The only question argued in this case is the constitutionality of the St. of 1864, c. 122, § 2, so far as it authorizes inspectors of milk to “ enter any place where milk is stored or kept for sale, and all carriages used in the conveyance of milk; and whenever they have reason to believe any milk found therein is adulterated, they shall take specimens thereof and cause the same to be analyzed, or otherwise satisfactorily tested, the result of which they shall record and preserve as evidence.”
It is contended that this provision is unconstitutional, because it authorizes the taking of property without consent or compensation ; warrants unreasonable searches and seizures; compels one to furnish evidence against himself; and is not within the police power of the Commonwealth. An analysis of a specimen of milk offered for sale is an appropriate means of carrying into effect the various provisions of the statutes regulating the sale of milk in this Commonwealth. In the case at bar, the can of milk was taken from a carriage used in the conveyance of milk, and it is unnecessary to consider whether the words of the section “ place where milk is stored or kept for sale ” may or may not include a dwelling-house, and whether, if construed to include a dwelling-house, they do not purport to give a power which the Legislature could not give, because the clause authorizing an entry into any place where milk is stored or kept for sale is separable from that which authorizes an entry into all carriages used in the conveyance of milk. Neither is the power granted in violation of the provision of art. 12 of the Declaration of Rights, that no subject shall be compelled to accuse, or furnish evidence against himself. If the seizure is such as is authorized by the Constitution and a law passed in pursuance thereof, the fact that the thing seized may be used in evidence in a criminal charge against the person from whose possession it is taken, does not render the seizure itself a *15violation of the Declaration of Rights. Commonwealth v. Dana, 2 Met. 329, 337. If the statute had required that all milk offered for sale should first be inspected, it would hardly be contended that the trifling injury to property occasioned by taking samples for inspection would be such a taking of private property for public use as to require that compensation be made therefor. Such an injury to property is a necessary incident to the enforcement of reasonable regulations affecting trade in food. Private property is held subject to the exercise of such public rights, for the common benefit; and in the case of licensed dealers in merchandise, the injury suffered by inspection is accompanied by advantages which must be regarded as a sufficient compensation. Bancroft v. Cambridge, 126 Mass. 438, 441. Instead of requiring all milk offered for sale to be first inspected, the Legislature for obvious reasons has permitted licensed dealers to sell milk without inspection, has imposed penalties for selling adulterated milk, has defined what shall be deemed adulterated milk, and has provided that when the inspector of milk has reason to believe that any milk has been adulterated he may take specimens thereof in order that by analysis or otherwise he may determine whether the milk has been adulterated. Such a seizure of milk for the purposes of examination is a reasonable method of inspection, and does not require a warrant. It is a supervision under the laws by a public officer of a trade which concerns the public health, and is within the police power of the Commonwealth. Commonwealth v. Ducey, 126 Mass. 269. Jones v. Root, 6 Gray, 435.
There is nothing in this ease which requires us to determine the rights of the defendant, if the inspector had attempted to take a larger quantity of milk for analysis than was reasonably necessary for the performance of his duties. We have not found it necessary to consider whether the defendant, by voluntarily accepting a license to sell milk, has not assented to the conditions and regulations which the Legislature has seen fit to impose upon the exercise of the trade licensed. See Pitkin v. Springfield, 112 Mass. 509; Bertholf v. O’Reilly, 74 N. Y. 509, 517. Exceptions overruled.